Citation Nr: 1339491	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-26 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from May 1962 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office.


FINDING OF FACT

The appellant's current tinnitus was incurred during his ACDUTRA service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify claimants of the requirements for substantiating their claims for VA benefits and to assist in the development of their claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2013).  

In light of the fully favorable action below, no further discussion of VCAA compliance is necessary. 



II.  Analysis

The appellant seeks service connection for tinnitus which he claims to have incurred during his ACDUTRA service.  According to the appellant, while on ACDUTRA in July 1962, he was struck by lightning and has experienced tinnitus ever since.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes active duty, any period of ACDUTRA which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In the appellant's March 2011 claim, he stated that he was in a pit on the telephone when he was struck by lightning.  Service treatment records from July 1962 verify that the appellant was seen in the dispensary following the lightning strike.  He was sent to his quarters for 24 hours to be re-checked in the morning.  A treatment record from the day after the lightning strike, July 11, 1962, is not fully legible but it either states "no evidence of injury" or "no evidence of ringing."  The appellant reported in his October 2011 Notice of Disagreement that he has experienced tinnitus ever since being struck by lightning, but that he did not report it because it was the least of his worries at the time.  In an April 2011 statement he reported that he was unaware that tinnitus was a disability, which is why he did not seek treatment for his condition during the almost 50 year period between the alleged onset of his condition and the filing of this claim.

The appellant underwent a VA examination in August 2011.  The VA examiner concluded that it was less likely than not that the appellant's tinnitus was caused by or a result of the appellant's noise exposure while on ACDUTRA.  The examiner based this opinion on the fact that the appellant's service treatment records made no mention of tinnitus.  The examiner interpreted the July 11, 1962 entry as stating "No evidence of ringing."

However, upon review of the service treatment records, the Board notes that neither July 1962 entry reference ear or head complaints, rendering a reference to "ringing" somewhat out of context.  It seems far more likely that the examiners were concerned about the appellant having suffered an injury, rather than limiting their concern to whether the appellant's ears were ringing, after an event as significant as being struck by lightning.  

Relevant to the current determination, tinnitus (or ringing in the ears) is a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As tinnitus is a diagnosis based on purely subjective complaints, the Board may accept the appellant's statements that he experienced tinnitus following being struck by lightning that has continued to the present.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the Court held that when a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.  

The Board finds the appellant's contentions of experiencing ringing in his ear since being struck by lightning to be credible.  The Board is unable to conclude that the July 11, 1962 service treatment record entry referenced a lack of "ringing" rather than a lack of "injury," especially in the absence of any reference to the ears or head elsewhere in the report.  The appellant's rationale for not reporting his tinnitus earlier is reasonable.  While the VA examiner opined against a relationship between current tinnitus and service, the Board finds the competent and credible evidence is in equipoise as to the onset of tinnitus.  Accordingly, after resolving all doubt in the appellant's favor, the Board concludes that the appellant's tinnitus was incurred during his period of ACDUTRA in July 1992.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


